Citation Nr: 1453047	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  07-17 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating higher than 30 percent for posttraumatic stress disorder (PTSD); presently rated as 50 percent disabling.

2.  Entitlement to a disability rating higher than 10 percent for mycotic infection, tinea cruris and tinea pedis.

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).

4.  Entitlement to an extraschedular rating for PTSD.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to June 1971, including service in Vietnam from July 1970 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2006, February 2011, and July 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The 2006 rating decision denied, in pertinent part, a rating higher than 10 percent for skin disorder (mycotic infection, tinea cruris, and tinea pedis).  The 2011 rating decision granted service connection for PTSD with an assigned rating of 30 percent effective October 12, 2004; and the 2013 rating decision denied entitlement to TDIU.

In November 2009, the Veteran testified by videoconference from the Jackson RO before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of that hearing is in the claims file.  

In a decision dated in January 2011 decision the Board, in pertinent part, denied the Veteran's claim for a rating higher than 10 percent rating for skin disorder.  In March 2011 the Veteran appealed that decision to the Court of Appeals for Veterans' Claims (Court).  In June 2011, the parties filed a Joint Motion for Remand; and in an Order dated in July 2011 the Court granted the Motion.  

In December 2011 the Board remanded the issue of a rating higher than 10 percent for further action in accordance with the parties Joint Motion for Remand.  Unfortunately further development of this claim is needed.

In November 2012 the RO increased the rating for the Veteran's PTSD to 50 percent effective October 12, 2012.

The issues of a rating higher than 10 percent for mycotic infection (tinea cruris and tinea pedis); entitlement to TDIU; and entitlement to an extraschedular rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Throughout the appeal period the Veteran's PTSD has been productive of serious occupational and social impairment throughout the appeal period due to such symptoms as sleep deprivation (2 to 3 hours per night); frequent nightmares and daytime flashbacks (including loss of touch with reality) related to his experiences in Vietnam; extreme hypervigilance; avoidance of crowds; isolation; loss of impulse control; frequent panic attacks productive of syncopal episodes; depression; recurrent suicidal ideation; and recurrent homicidal ideation and intent (with actual steps taken).


CONCLUSION OF LAW

The criteria for an initial schedular rating of 70 percent for PTSD have been met throughout the appeal period.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014). 




REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

As this appeal stems from the initial grant of service connection, the notice that was provided to the Veteran before service connection was granted is legally sufficient and no further notice under the VCAA is necessary.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As for VA's duty to assist, all pertinent records from all relevant sources have been obtained.  Service treatment records, and VA and private medical records, have been associated with the claims file.  The Veteran was also afforded multiple VA PTSD examinations (most recently in July 2014).  The Board has reviewed the ensuing reports and finds that the evidence is adequate for resolution of the assigned rating for PTSD.  See, e.g., Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting  Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (providing, basically, that a medical examination and opinion is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.').  

The Veteran also testified regarding his PTSD symptoms during a November 2009 Board hearing.  At that hearing he was ably assisted by a representative from the Disabled American Veterans.  His representative, and the Veterans Law Judge, asked questions to ascertain the nature and onset of the Veteran's symptoms, and the nature of his treatment.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated actual knowledge of what was needed for the claim to be granted, as evidenced by the questioning pursued by his representative, and the Veteran's (and his spouse's) responses during the hearing.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of that hearing (which in fact led to the grant of service connection for PTSD); and the Veteran has not requested another hearing regarding his PTSD.  Therefore, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the duties set forth in 38 C.F.R. § 3.103(c)(2) have been met.  

As the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the claim herein addressed on the merits, and has not argued that any error or deficiency in the accomplishment of the duties to notify and assist has prejudiced him in the adjudication of her appeal, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation; and will therefore review the merits of the Veteran's claim, de novo.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (providing that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  

II.  Merits

In a decision dated in January 2011 the Board granted service connection for PTSD; and in a rating decision dated in February 2011 the RO effectuated the grant of service connection with a rating of 30 percent effective October 12, 2004.  In a rating decision dated in November 2012 the RO increased the rating to 50 percent effective October 12, 2004.  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's psychiatric disorder has been evaluated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, throughout the appeal period.  Under the provisions of 38 C.F.R. § 4.130, a 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  

The highest rating of 100 percent is warranted where there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

Use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  When determining the appropriate disability evaluation to assign, however, the Board's "primary consideration" is the Veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

Global assessment of functioning (GAF) scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  See DSM-IV.  

GAF scores between 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned.  The percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Facts and Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted be discussed in detail.  Rather, the Board's analysis below will focus specifically on the evidence needed to substantiate his claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

VA treatment records dating from 2004 reflect that the Veteran's psychiatric disability is productive of anger, irritability, depressed mood, and suicidal and homicidal ideation.  See, e.g., Sept 14, 2004 mental health record.  During his September 2004 psychiatric consultation he admitted that he had bought a shotgun, and his reports that she hides the bullets.  Although oriented times 4 when evaluated by a VA staff psychiatrist in March 2005, the Veteran's GAF was 48; and that same month he was admitted into a special "Day Treatment" program at a local VA facility for his PTSD and comorbid "self medicating component of alcohol abuse."  Following this month long intervention he was returned to bimonthly outpatient psychiatric treatment with VA.  In September 2006 he reported that he was feeling very confused, and acknowledged poor sleep with nightmares, anxiety, depression, anger, and paranoia.  See, e.g., Sept 11, 2006, mental health record.  In February 2007 he complained of flashbacks so vivid that he sometimes was unable to tell if they were real or not; and in December 2007 he expressed that he could not get his mind "clear enough to do anything worthwhile."  

VA treatment mental health records dated in June 2013 show the Veteran had continued anxiety, depression, poor sleep/sleep deprivation, panic attacks, suicidal ideation; and homicidal ideation so serious (steps taken) that inpatient care was recommended.  See June 20, 2013, mental health record.  See also April 2010 VA examination report (noting that the Veteran's impulse control was poor; and that he was having suicidal and homicidal thoughts).  

The evidence also shows that the Veteran suffers from frequent and severe panic attacks.  See, e.g., September 14, 2014 mental health record.  VA PTSD examiner in July 2014 also found the Veteran with multiple nightmares per week, depression, and both suicidal and homicidal thoughts.  

When interpreted in light of the whole recorded history and reconciling the various reports into a consistent picture, the Board finds that the Veteran's PTSD symptoms of persistent suicidal and homicidal ideation; obsessional rituals (hypervigilance) which interferes with routine activities; near-continuous panic and depression affecting his ability to function independently, appropriately and effectively; impaired impulse control with irritability and violence; frequent nightmares of Vietnam with consequential sleep deprivation; and spatial disorientation during flashbacks; more nearly comports with a rating of 70 throughout the entire appeal period (38 C.F.R. §§ 4.3, 4.7, 4.126).

The preponderance of the evidence does not, however, show that the Veteran's PTSD has ever been productive of total psychiatric impairment, as he is fully oriented (when not in the midst of a flashback); independent in care of self; and enjoys a meaningful relationship with family members; and is responsive to outpatient treatment and providers.  Accordingly, the Board finds that the preponderance of the evidence does not more nearly approximate the schedular criteria for a 100 percent rating at any time during the appeal.  

The issues of TDIU and extraschedular consideration for PTSD are addressed in the remand portion of this decision.


ORDER

Subject to the law and regulations governing payment of monetary benefits, a disability rating of 70 percent, but no higher, for PTSD, is granted throughout the appeal period.


REMAND

In the June 2011 Joint Motion for Remand the parties agreed that the Board erred in failing to explain whether the Veteran's symptomatology "especially during flare-ups," would merit a rating under Diagnostic Code 7805, and, if not, for an explanation of how the Board views "function" as used in the regulation.  Pursuant to the parties' Motion the Board remanded the matter for a VA examination, which was done in August 2012.  Unfortunately, an assessment of the Veteran's skin condition during flare-ups was not done.  Remand for compliance with the parties' agreement in 2011 Joint Motion is needed.

In addition, the record raises a claim of service connection for diabetes mellitus.  
Additionally, since the Veteran's total rating for compensation has increased, the issue of TDIU has been impacted and it, along with the intertwined issue of an extraschedular rating for PTSD and service connection for diabetes mellitus is remanded for appropriate action.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  On remand VA treatment records dating from June 2014 should be associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice regarding a claim of service connection for diabetes mellitus.

2.  Associate with the claims file, either physically or electronically, all of the Veteran's VA treatment records dating from June 2014.  Any pertinent private treatment records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran.  If no records are found, notify the Veteran and his attorney in accordance with 38 C.F.R. § 3.159(e).

3.  Notify the Veteran that he may submit lay statements from himself as well as from other individuals who have first-hand knowledge of the nature and severity of his PTSD symptoms and his skin condition; particularly on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Schedule the Veteran for a follow-up consultation with the August 29, 2012 VA skin diseases examiner so that the examiner can assess the extent and frequency of any flare-ups and provide an opinion as to any functional impairment caused by the Veteran's skin condition during flare-ups.  The examiner should then affix an addendum to the August 2012 examination report.

If the 2012 VA skin diseases examiner is no longer available, schedule the Veteran for a new VA examination.  The examiner must review the claims file, particularly the prior VA skin diseases examinations and photographs, and ascertain, from the Veteran, whether his skin condition is subject to flare-ups.  All lay information and examination findings should be reported in detail.  The examiner is also specifically requested to 

a) assess the scope of the rash during flare-ups (if any); and

b) state whether there is any functional impairment of affected bodily parts, normally, and during flare-ups (if any).

5.  After completion of all of the above and any other development deemed necessary, adjudicate whether service connection is warranted for diabetes mellitus and thereafter readjudicate the issues on appeal; to include whether an extraschedular rating is warranted for PTSD or the Veteran's mycotic skin infection disability as well as a TDIU is warranted.  

If any remanded issue remains denied, issue a supplemental statement of the case and provide the Veteran and his attorney an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


